Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1-17 and 20, applicant argues the claims should not be rejected under 35 USC § 101 because the claims as amended include subject matter which is significantly more than an abstract idea. Applicant’s remarks and amendments have been fully considered and with regards to the remarks, although examiner does not believe the change of condition of the imaging device and movement of the position amounts to significantly more; the examiner does conclude the technique used in the generation of the image data is significantly more and amounts to a significant transformation occurring within the inspection system or a step beyond an abstract idea. The rejection under 35 USC § 101 with regards to claim(s) 1-17 and 20 is withdrawn. Accordingly, the imaging device is utilized in generating the imaging data based upon the charge accumulations in the actual image sensor. Further, see applicant’s specification [0077], the image generation process includes the reading of the charges of each of the pixels of the image sensor in which A/D conversion on the charges is completed to determine the quality of the data. The Final Rejection, dated 12/16/20, notes there is no significant transformation occurring within the inspection system or a step beyond an abstract idea, however, the claims as immediately amended do provide the significant step to overcome the rejection in question. Accordingly, claims 1-17 and 20 are allowable.

Allowable Subject Matter
Claim(s) 1-17 and 20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further search and consideration, prior art documents D1 [US 2020/0353620 A1] - 0008 teaches the system includes a robot, an image acquisition part, an image prediction part, and an operation controller. The robot includes an operation tool and a movable part. The movable part performs an adjustment operation for adjusting at least one of a position and a direction of the operation tool while the operation tool performs an operation to a work piece. The image acquisition part acquires a current image which is an image captured by an imaging device. The imaging device is arranged so that the imaging device moves with the operation tool or the imaging device can image an area including the operation tool. The image prediction part predicts a next image which is an image to be captured by the imaging device based on a teaching image model and the current image. However, the prior art of record, does not teach or suggest the processor starts the process of changing the first imaging condition to the second imaging condition via outputting a condition changing instruction to the communication interface of the imaging device earlier by the second time or more than a scheduled time at which the imaging device arrives at the second imaging position when the movement mechanism moves the imaging device from the first imaging position to the second imaging position, the processor is configured to change the image condition of the image device from the first image condition to the second image condition imaging device before the imaging device is moved to the second imaging position by the movement mechanism, and the imaging device is configured to instantly capture an image of the target under the second imaging condition upon arrival at the second imaging position


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661